Exhibit 10.1

 



SEVENTH AMENDMENT TO

CONSULTING AGREEMENT

DATED AS OF JULY 2, 2012 BETWEEN

NTN BUZZTIME, INC. AND JABAM, INC.

 

 

The following amendment to the above-referenced Agreement between NTN BUZZTIME,
INC. and JABAM INC. are made and effective as of July 1, 2014.

 

A.Section 2.1 is amended to read, in its entirety, as follows:

 

The term of this Agreement shall commence on July 1, 2014 (the "Effective Date")
and, unless earlier terminated in accordance with Section ‎7 shall expire on
September 30, 2014.



 

 

 



NTN BUZZTIME, INC.     JABAM, INC.                         By: /s/ Jenna Lynch  
By: /s/ Jeffrey A. Berg   Authorized Signature       Authorized Signature      
        Jenna Lynch       Jeffrey A. Berg   Print Name       Print Name        
      VP Human Resources       Chairman   Title       Title               July
1, 2014       July 1, 2014   Date       Date

 

 



 

